                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 COMMONWEALTH OF PENNSYLVANIA
 and STATE OF NEW JERSEY,

        Plaintiffs,

        v.
                                                     Civil No. 2:17-CV-04540-WB

 DONALD J. TRUMP, et al.                             DEFENDANT-INTERVENOR’S
                                                     MOTION TO SUBMIT A
        Defendants,                                  CORRECTED FILIING

 LITTLE SISTERS OF THE POOR SAINTS
 PETER AND PAUL HOME,

               Defendant-Intervenor.


                                              MOTION

   Intervenor-Defendant the Little Sisters of the Poor hereby requests leave to submit an amended

Exhibit A (Dkt. 108-1) to its Response in Opposition to Plaintiffs’ Motion for a Preliminary

Injunction. Dkt. 90. Intervenor-Defendant realized today that as Exhibit A to our opposition, Dkt.

108-1, we submitted the wrong list of related cases. We accidentally submitted the version from

an earlier brief, as opposed to the more recent list we meant to include.

   Intervenor-Defendant therefore requests leave to submit a corrected Exhibit, which is attached

to this motion. Counsel for Intervenor-Defendant has consulted with counsel for the States and the

federal government, and they do not oppose this motion.


Dated: January 10, 2019                       Respectfully submitted,

                                              /s/ Mark Rienzi
                                              Mark Rienzi
                                              Lori Windham
                                              The Becket Fund for Religious Liberty
                                              1200 New Hampshire Ave. NW, Suite 700
                                              Washington, DC 20036
                                              Telephone: (202) 955-0095
Facsimile: (202) 955-0090

Nicholas M. Centrella
Conrad O’Brien PC
1500 Market Street, Suite 3900
Philadelphia, PA 19102-2100
Telephone: (215) 864-8098
Facsimile: (215) 864-0798
ncentrella@conradobrien.com

Counsel for Intervenor-Defendant
                                CERTIFICATE OF SERVICE

   I hereby certify that a copy of the forgoing document was electronically filed with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.


Dated: January 10, 2019
                                             /s/ Mark Rienzi
                                             Mark Rienzi
                                             The Becket Fund for Religious Liberty
                                             1200 New Hampshire Ave. NW, Suite 700
                                             Washington, DC 20036
                                             Telephone: (202) 955-0095
